 J W. MAYS. INCJ. W. Mlays, Inc. and Local 888, United Food &Commercial Workers Union, AFI.-CIO. Case2-CA- 17089July 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBEI RSJI:NKINS AND PE NE I OUpon a charge filed on February 19, 1980, byLocal 888, United Food & Commercial WorkersUnion, AFL-CIO, herein called the Union, andduly served on J. W. Mays, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 2, issued a complaint on February 28,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December21, 1979, following a Board election in Case 2-RC-18522, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February12, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting to do so. On March 10,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On March 28, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 1,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.I Official notice is taken of the record in the representation przoceed-ing. Case 2-RC-18522, a% the term "record" is defined in Seca. 102 68and 102.69(g) of the Board's Rule% and Regulations. Series 8, as amendedSee LTV Elrctro.sytems. Inc.. 166 NLRH 9.8 (1967). enfd. 388 F2d 683(4th Cir. 1968); Goldenr Age Beverag Co.. 167 NLRH 151 (1967) cinfd 415F 2d 26 (5th Clr 1969) Intrrertypc Co. v APenrl. 269 F Supp 573(DCVa. 1967).; Fobltr Corp.. 164 NLRB 378 (1967). clifd 397 F2d 91(7th Cir 1968). Sec 9(d) of Ihe NL.RA. as amended250 NLRB No. 82Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Board's Notice To Show Cause, Respondentadmits that it has refused to bargain with theUnion, but it contends that the Union's certificationwas improper because, in the underlying Decisionand Direction of Election by the Regional Direc-tor, it was incorrectly found that a single-store unitwas appropriate. Respondent also argues that it hasevidence that the Union is organizing its entireeight-store chain and that the representation caseshould be reopened and evidence received as to theextent of the Union's organizational efforts.The General Counsel in his Motion for SummaryJudgment noted that the Board has presumptivelyheld a single-store unit in a retail chain to be ap-propriate for collective-bargaining purposes,2andfurther noted that, in a previous case involving thissame employer, similar arguments were made andrejected by the Board.3 In the instant case, Re-spondent, after the hearing in the representationcase, raised on November 29, 1979, the "extent oforganization" argument in its motion to reopen therecord with the Regional Director and, on thesame date, it filed a request for review with theBoard. On December 7, the Regional Directordenied the motion, and on December 13 the Boarddenied Respondent's request for review, on thegrounds that the motion raised no substantial issuewarranting review.Review of the record herein establishes that theUnion won the election conducted on December13, 1979, and was certified as bargaining repre-sentative on December 21, 1979, no timely objec-tions having been filed.On January 25, 1980, the Union requested Re-spondent to meet and bargain collectively with itas the certified representative of those employees inthe described unit. On February 12, 1980, Respond-ent refused because it disagreed with the Board'sunit finding.The Union filed charges on February 19, 1980,alleging violations of Section 8(a)(5) and (1) of theAct, and the Regional Director for Region 2 onFebruary 28, 1980, issued a complaint and notice ofhearing. On March 26, 1980, the General CounselIHaug Drug ('o,,paoy. Itncporarurd. 16 NLRH 877 19h68)J. 14('. Muv. 11ic .147 NLRBH h8 (1964)5()01 I)t'CISI()NS ()OF NATIONAL LABO()R R.lATIO()NS BO)ARDfiled its "Petition for Summary Judgment and De-cision and Order" with the Board, and on April 1,1980, the Board issued its order transferring theproceeding to the Board and Notice To ShowCause.In its response, filed on April 10, 1980, Respond-ent admitted the accuracy of the facts as set out inthe Motion for Summary Judgment, but raisedagain the argument that the record in the represen-tation case should be reopened for the purpose oftaking testimony regarding the Union's extent oforganization.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litgated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich could require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTJ. W. Mays, Inc., a New York corporation, withits main office located at 510 Fulton Street, Brook-lyn, New York, is engaged in the retail operationof department stores in New York City, LongIsland, and upstate New York. Annually, the Em-ployer derives gross revenues from sales in excessof $500,000, and purchases goods and materialsvalued in excess of $50,000 directly from firms lo-cated outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.See Pittsburgh Plate Glats Co. v. NL.R.B., 313 U.S. 146. 162 (1941);Rules and Regulation% of Ihe Board, Secs 102.67(f and 102 69(c)II. THi' LABOR ORGANIZATION INVOIVI.DLocal 888, United Food & Commercial WorkersUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. TIHI: UNI:AIR I.ABOR PRACTIICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time selling andnonselling employees employed by the Employerat its 44 East 14th Street, New York store, includ-ing receiving, buyer, money room and payroll cler-icals, but excluding managers and assistant manag-ers, buyers and assistant buyers, management train-ees, store doctor and nurse, confidential employees,seasonal employees, guards and supervisors as de-fined in the Act.2. The certificationOn December 13, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 2, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on Decem-ber 21, 1979, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 25, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 12, 1980, and at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 12, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair labor5()2 I W MAAYS, INCpractices within the meaning of Section 8(a)(5) and( ) of the Act.IV. lit III (t-C 1 OF1 THE UNI SIR I ABORPRACTICIS UPON COMMI-RC.iThe activities of Respondent set forth in section111, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. J. W. Mays, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Local 888, United Food & Commercial Work-ers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time selling andnonselling employees employed by the Employerat its 44 East 14th Street, New York store, includ-ing receiving, buyer, money room and payroll cler-icals, but excluding managers and assistant manag-ers, buyers and assistant buyers, management train-ees, store doctor and nurse, confidential employees,seasonal employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 21, 1979. the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 12, 1980,and at all times thereafter. to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, J.W. Mays, Inc., New York, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 888, UnitedFood & Commercial Workers Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time selling andnonselling employees employed by the Em-ployer at its 44 East 14th Street, New Yorkstore, including receiving, buyer, money roomand payroll clericals, but excluding managersand assistant managers, buyers and assistantbuyers, management trainees, store doctor andnurse, confidential employees, seasonal em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.S() W DI):CISIONS O() NATI)ONAI I LAB()R RELATI()NS BO)ARD2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its 44 East 14th Street store copies ofthe attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.r Iin the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder ot the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNo-ricE To EMPIOYEESPOSTED BY ORDIER OF THENATIONAl. LABOR RELAT1IONS BOARDAn Agency of the United States GovernmentWri WILt NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 888, United Food & CommercialWorkers Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time sellingand nonselling employees employed by theEmployer at its 44 East 14th Street, NewYork store, including receiving, buyer,money room and payroll clericals, but ex-cluding managers and assistant managers,buyers and assistant buyers, managementtrainees, store doctor and nurse, confidentialemployees, seasonal employees, guards andsupervisors as defined in the Act.J. W. MAYS, INC.50()4